DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/02/21 is acknowledged.
Claims 21-23 and 26-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US Pub. No 2014/0145658).
a) regarding claim 18:
Heo et al. discloses a drive circuit (Figure 1) for a converter for use in a vehicle having an electric drive, wherein the drive circuit is configured to drive a switching procedure of at least one controllable power semiconductor (S) of the converter on the 
wherein the drive circuit is configured to drive the switching procedure while taking into account a setting parameter for electromagnetic emissions of the at least one controllable power semiconductor (paragraph [0067]).
b) regarding claim 19:
Heo et al. discloses the drive circuit as claimed in claim 18, wherein the drive circuit is configured to perform a targeted change of the temporal setting of the behavior of the at least one controllable power semiconductor during switching through targeted changing of the setting parameter during operation (paragraphs [0036]-[0039]).
c) regarding claim 31:
Heo et al. discloses the drive circuit as claimed in claim 18, wherein the drive circuit has a control unit (110 and 130) that is configured to perform the driving of the at least one controllable power semiconductor (S) with the setting parameter on the basis of a determination of a connection between the temporal behavior of the at least one controllable power semiconductor during switching and a target spectrum for electromagnetic emissions using machine learning (paragraphs [0039] and [0067]).
d) regarding claim 32:
Heo et al. discloses a converter for use in a vehicle having an electric drive, having at least one of the drive circuits as claimed in claim 18 (Fig. 10 and paragraphs [0019], [0062] and [0063]).
e) regarding claim 33:

f) regarding claim 34:
Heo et al. discloses a method (Figure 1) for driving a converter in a vehicle having an electric drive, said method comprising: 
driving a switching procedure of at least one controllable power semiconductor (S) of the converter on the basis of a control signal with temporal setting of a behavior of the at least one controllable power semiconductor during switching (paragraphs [0033]-[0039]), and 
accounting for a setting parameter for electromagnetic emissions of the at least one power semiconductor during the driving step ([0067]).
Allowable Subject Matter
Claims 20, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose or make obvious a drive circuit, wherein the drive circuit comprises a digital driver circuit for the at least one controllable power semiconductor and a setting circuit that is arranged between the digital driver circuit and the at least one controllable power semiconductor, wherein the digital driver circuit is configured to (i) receive a logic signal as the control signal, and (ii) generate a drive signal for the at least one controllable power semiconductor on the basis of the control .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK O NEILL/            Primary Examiner, Art Unit 2842